DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the use of adjacent cells of different chemistries and compositions for their various power characteristic is obvious in view of the newly cited prior art (Zhang et al.) below in order to have additional design freedoms.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 10, 11, 13-15, 21-25, 27-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. (US Pub 2003/0129485 of record) in view of Zhang et al. (US Pub 2015/0188188 newly cited).
In regard to claims 1, 10, 11, 13-15, 21-25, 27-33 and 35, Guidi et al. teach a hybrid battery comprising: at least one first cathode electrode (a first sandwich electrode including multiple cathode active materials 36, 38, 40, one with higher energy density than the other and one with higher rate, i.e. a high power electrode material) comprising a first active material (such as lithium nickel oxide, lithium cobalt oxide, lithium manganese oxide or combination thereof - paragraphs [0025-0026]); 
at least one second cathode electrode (a second sandwich electrode of the same structure - each comprises a high-energy cathode active material layer and a high-power cathode active material layer disposed on each side of a first current collector 32, 34 i.e. both cathode electrodes are high energy and high power electrodes) comprising a second active material (such as including the same material as the first cathode and a different material with higher or lower energy density); 
at least one first opposite anode electrode 52 positioned between the first electrode and the second electrode (which may be a silicon dominant lithium alloy, paragraph [0019]; see figures 3 and 4, which has a high-energy anode active material layer 76 and a high-power anode active material layer 84 of the same lithium silicon composition disposed on each side of a second current collector 72 in stacked or wound arrangement of electrodes - paragraphs [0030-0043]); 
a separator positioned between the at least one first electrode and the at least one first opposite electrode and between the at least one second electrode and the at least one first opposite electrode (paragraphs [0044]); and an electrolyte (paragraph [0045-0047]). 
While the prior art only describes the material of the separator, the use of multiple separators between adjacent electrodes in a stacked electrode assembly would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention as a separator must be in between each electrode in order to prevent short circuits (as is well known in the art as described previously by Viavattine, of record).  Additionally, duplication of parts, i.e. multiple separators or layers of separator material, are an obvious modification to the prior art depending on the required properties of the separator (see MPEP 2144.04 Part VI).
In regard to the amendment, Guidi et al. does not explicitly show cells of different chemistries or compositions.  However, Zhang et al. teach a similar high-power density battery and the desirability to include including various and multiple chemistries and compositions across battery cells 44a, 44b and 44c within the same battery module 28 (paragraph [0037-0038]) which have different operational characteristics (re: claim 35) because such allows for the design flexibility in the battery modules to be greatly increased by allowing for matching of voltage requirements (paragraphs [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the battery of Guidi et al. with various size chemistries in the plurality of cells in order to form a battery with enhanced design flexibility as taught by Zhang et al.

Claims 12, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. and Zhang et al. as applied to claim 10, 23 or 33, and further in view of Oh et al. (US Pub 2014/01065462 of record).
	Regarding claims 12, 26 and 34, Giudi et al teach the hybrid battery above which includes lithium metal oxides for the cathode but does not specifically disclose lithium nickel cobalt aluminum oxide or the capacity of the anode relative to the cathode.   However, Oh et al. teach a similar composite cathode for a hybrid battery including a silicon dominant anode and the desirability to use a combination of cathode materials including at least high energy density material such a lithium nickel cobalt aluminum oxide as such enables the increase in energy density provided by silicon based anodes while mitigating the swelling associated with a silicon anode, partly because silicon anode materials have an irreversible capacity loss that occurs during initial charging and discharging due to the formation of a solid electrolyte interface (see paragraphs [0039-0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use a lithium nickel cobalt aluminum oxide cathode material and to have an increased initial anode capacity relative to the cathode in the hybrid battery of Giudi et al. as such enhances the electrochemical properties as taught by Oh et al. (and to accommodate for the loss of capacity i.e. lithium in the anode due to the formation of the solid electrolyte interface during cycling).  Additionally, the silicon material described by the prior art naturally has a higher capacity for lithium than the cathode materials described by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723